Citation Nr: 0825554	
Decision Date: 07/30/08    Archive Date: 08/06/08

DOCKET NO.  05-18 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUE

Entitlement to a rating in excess of 40 percent for paralysis 
of right ulnar nerve.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The veteran had active military service from June 1943 to 
June 1946.

This matter came before the Board of Veterans' Appeals 
(Board) initially on appeal from a May 2004 rating decision 
in which the RO, inter alia, assigned the veteran a 40 
percent rating for paralysis of right ulnar nerve, residuals 
of shell fragment wound, effective September 29, 2003.  The 
veteran filed a notice of disagreement (NOD) with the 
assigned rating in September 2004, and the RO issued a 
statement of the case (SOC) in May 2005.  The veteran filed a 
substantive appeal (via a VA Form 9, Appeal to Board of 
Veterans' Appeals) in June 2005.

In February 2007, the Board remanded the matter on appeal to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC, for additional notice and development.  After 
accomplishing further action, in May 2008, the AMC issued a 
supplemental SOC (SSOC) (reflecting the continued denial of 
the claim), and returned the matter to the Board for further 
appellate consideration.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The veteran's right ulnar nerve disability is manifested 
by severe right ulnar neuropathy at the wrist with mild 
additional component at the elbow, underlying sensory axonal 
neuropathy, very marked atrophy in the dorsal interspaces and 
thenar and hypothenar eminences, significantly reduced spread 
of the fingers, and weakened right wrist flexion; this 
evidence demonstrates some of the criteria for complete 
paralysis of the right ulnar nerve.




CONCLUSION OF LAW

Resolving all reasonable doubt in the veteran's favor, the 
criteria for a 60 percent rating for paralysis of right ulnar 
nerve are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.951, 4.1, 4.3, 4.7, 
4.124a, Diagnostic Code 8516 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

In rating cases, VA must also notify the claimant that, to 
substantiate a claim for an increased rating: (1) the 
claimant must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening on the claimant's 
employment and daily life (such as a specific measurement or 
test result), the Secretary must provide at least general 
notice of that requirement to the claimant; (3) the claimant 
must be notified that, should an increase in disability be 
found, a disability rating will be determined by applying 
relevant diagnostic codes; and (4) the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask VA to obtain) that are 
relevant to establishing entitlement to increased 
compensation.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, a March 2007 post-rating letter provided 
notice to the appellant regarding what information and 
evidence was needed to substantiate his claim for an 
increased rating, as well as what information and evidence 
must be submitted by the appellant and what information and 
evidence would be obtained by VA.  This letter also requested 
that the appellant submit any pertinent evidence in his 
possession (consistent with Pelegrini and the version of 
38 C.F.R. § 3.159 then in effect), and provided the veteran 
with information pertaining to the assignment of disability 
ratings and effective dates, as well as the type of evidence 
that impacts those determinations, consistent with 
Dingess/Hartman.  

As regards the requirements of Vazquez-Flores, the Board 
finds that the March 2007 VCAA letter, which informed the 
veteran of the information and evidence necessary to 
substantiate his claim for an increased rating and explained 
how disability ratings are determined, read together with the 
May 2005 SOC and May 2008 SSOC, which included the pertinent 
rating criteria, satisfies the notice requirements of 
Vazquez-Flores.  

Moreover, to whatever extent the aforementioned is deficient 
in meeting the Vazquez-Flores requirements, the claims file 
reflects that the veteran had actual knowledge of the 
information and evidence necessary to substantiate his claim 
for an increased rating.  In this regard, during the February 
2004 and April 2008 VA examinations, the veteran described 
the effects of his disability on his usual daily activities 
and reported that he has been retired since 1986.  In 
addition, in a May 2007 letter received in June 2007, the 
veteran's wife stated that the veteran can no longer button 
or unbutton his shirts, cannot tie his shoes, cannot get 
through a meal without dropping a knife, fork or spoon 
(sometimes all three) and that because he cannot use his 
right hand, he compensates with his left hand which has now 
become impaired.  In a June 2005 VA Form 9 and a January 2006 
VA Form 646, the veteran's representative asserted that the 
veteran's right ulnar nerve disability approximates the loss 
of the use of the right hand.  Significantly, the Court in 
Vazquez-Flores held that actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrate an awareness of what is 
necessary to substantiate a claim.  Vazquez-Flores, 22 Vet. 
App. at 48, citing Dalton v. Nicholson, 21 Vet. App. 23, 30-
31 (2007).  Given the above, the Board finds that, the record 
also indicates that the veteran has demonstrated that he has 
actual knowledge of the information and evidence needed to 
establish an increased rating.  

After issuance of the notice described above, and opportunity 
for the veteran to respond, the SSOC issued in May 2008 
reflects readjudication of the claim on appeal.  Hence, the 
veteran is not shown to be prejudiced by the timing of VCAA-
compliant notice.  See Mayfield v. Nicholson, 20 Vet. App. 
537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
reports of February 2004 and April 2008 VA examinations.  
Also of record and considered in connection with the appeal 
are various statements provided by the veteran and his wife 
and his representative, on his behalf.  The veteran has not 
identified any treatment sources from which records should be 
obtained.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the 
RO/AMC, the veteran has been notified and made aware of the 
evidence needed to substantiate the claim on appeal, the 
avenues through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matters on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).

II.  Analysis

Disability evaluations are determined by application of the 
criteria set forth in VA's Schedule for Rating Disabilities, 
which is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2007).  When a 
question arises as to which of two ratings applies under a 
particular diagnostic code, the higher rating is assigned if 
the disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating applies.  38 
C.F.R. § 4.7 (2007).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2007).

The veteran's entire history is to be considered when making 
disability evaluations.  See generally, 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, 
where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

Historically, in an October 1946 rating decision issued in 
November 1946, the RO granted service connection for 
paralysis of the right ulnar nerve, residual of shrapnel 
wounds, incomplete severe, and assigned an initial 40 percent 
rating, effective June 21, 1946.  Based on improvement shown 
on VA examination performed in June 1948, by rating action of 
August 1948, the veteran's rating was reduced to 30 percent, 
effective October 1, 1948.  This rating remained unchanged 
until the May 2004 rating decision, the subject of this 
appeal, in which the RO assigned a 40 percent rating, 
effective the September 2003 date of the claim for increase.   
Since the 30 percent rating had been in effect for more than 
20 years, a rating of 30 percent is protected, by law, 
against reduction.  See 38 C.F.R. § 3.951 (2007).  The 
veteran filed his claim for 

The veteran's right ulnar disability is rated under 38 C.F.R. 
§ 4.124a, Diagnostic Code 8516 (2007), pertaining to 
paralysis of the ulnar nerve.  The veteran is right handed; 
hence, his disability involves his major upper extremity.  
Under Diagnostic Code 8516, severe incomplete paralysis 
warrants a 40 percent rating for the major upper extremity.  
A maximum rating of 60 percent is warranted for complete 
paralysis of the ulnar nerve of the major upper extremity, 
which is defined as being manifested by "griffin claw" 
deformity due to flexor contraction of the ring and little 
fingers, very marked atrophy in the dorsal interspace and 
thenar and hypothenar eminences; loss of extension of the 
ring and little fingers, inability to spread the fingers (or 
reverse), inability to adduct the thumb; and weakened flexion 
of the wrist.  38 C.F.R. § 4.124a.

The veteran's representative contends that the veteran's 
right ulnar symptomatology is equivalent to the loss of use 
of the hand.  Under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5125 (2007), a maximum 70 percent rating is 
warranted for loss of use of the major (right) hand through 
amputation (or in cases where the veteran's symptoms are 
equated to amputation).  Considering the record in light of 
the above, the Board finds that, with resolution of all 
reasonable doubt in the veteran's favor, the criteria for a 
60 percent but no higher rating for disability comparable to 
for paralysis of the right ulnar nerve is warranted..

In a September 2003 statement, the veteran indicated that his 
condition had worsened to the point that he could hardly hold 
a pen in his right hand to sign his name. 

During a February 2004 VA examination, the veteran stated 
that his primary problem was with his right hand due to ulnar 
nerve injury.  He complained of loss of dexterity and 
weakness, problems with grasping onto objects with his right 
hand, and worsening of his handwriting, beginning about 20 
years earlier.  The veteran reported that he was previously 
an industrial finisher and retired in 1986 due to worsening 
of various musculoskeletal problems.  He indicated that he 
had had increasing trouble with self care in the last few 
years due to generalized weakness and problems with using his 
hands as a result of advancing arthritis and neuropathy.  The 
veteran reported that he could not shop on his own; nor could 
he exercise, do household and outside chores also because of 
his weakness and arthritis.  

On examination, a small, hypopigmented, linear scar measuring 
approximately an inch was noted in the right forearm radial 
aspect.  This scar was not associated with any tenderness, 
disfigurement, ulceration, adherence, instability, tissue 
loss, keloid formation or limitation of motion.  The veteran 
was not able tie shoe laces, fasten buttons, or pick up a 
piece of paper and tear it.  The examiner indicated that the 
reason for this was a disfigured thumb secondary to bilateral 
rheumatoid arthritis.  However, the veteran could approximate 
the proximal transverse crease of the palm with the tips of 
the second to fifth digits, since these fingers were not 
disfigured.  His hand strength was moderately reduced and 
rated at 4+.  Muscle Group IX was affected.  Palpation of the 
muscle revealed loss of muscle substance and signs of lowered 
endurance without muscle herniation.  Right ulnar nerve 
dystrophy was noted as the veteran had decreased dexterity 
and sensation of the right fourth and fifth digits (ring and 
little fingers).  The right hypothenar muscles were also 
atrophied.  X-rays of the right hand revealed extensive 
deformity of the right wrist, consistent with old trauma, 
including marked deformity of the trapezium which no longer 
appeared to articulate with the thumb, and metallic foreign 
bodies (shrapnel) in the palmar soft tissues and multiple 
surgical wires and smaller shrapnel fragments.  Moderate 
diffuse degenerative changes with proximal and distal 
interphalangeal joint space narrowing was also noted.  

The diagnoses included an identifiable scar in the right 
forearm with no residual complaints associated with the scar 
and right ulnar nerve paralysis, affecting right hand 
dexterity and strength.  The examiner added that the veteran 
suffered from rheumatoid arthritis which was the primary 
cause of disfigured thumbs and hand problems and that his 
multi-faceted musculoskeletal problems had caused significant 
morbidity and had affected his daily living to a significant 
extent.

During an April 2008 VA examination, the veteran reported 
difficulty manipulating objects in his hands-"I can't hold 
silverware, tie[ ] shoes, dress myself, button shirts, and I 
can't throw grenades well anymore!"  He complained of severe 
right hand weakness but denied significant numbness and right 
hand pain.  The veteran had a severe thumb deformity.  On 
examination, there was an 8-centimeter shrapnel incision over 
the right ulnar palmar wrist (territory of the right ulnar 
nerve), with retained shrapnel fragments.  There was severe 
right first dorsal interosseous (FDI) atrophy, severe dorsal 
interossei atrophy and moderate right abductor digiti minimi 
(ADM) muscle atrophy.  Moderately severe right carpal 
metacarpal (CMC) joint and thumb metatarsophalangeal (MTP) 
joint arthritic deformities.  Light touch was markedly 
decreased in the right ulnar hand, both palmar and dorsal.  
On a scale from 0 to 5 for power of the right upper 
extremity, the examiner indicated that wrist flexion was a 4; 
radial hand was 5 for EIP; median hand was 3- for ABP and 5 
for FPL; and ulnar hand was 2- for FDI, 3 for ADM, and 3+ for 
FDP of the fourth and fifth digits.  An electromyography 
(EMG) study revealed severe right ulnar neuropathy at the 
wrist, with mild additional component at the elbow; severe 
right median neuropathy at wrist (carpal tunnel syndrome); 
and underlying sensory axonal neuropathy.  No griffin claw 
deformity nor loss of extension of the ring and little 
fingers were found on examination.  However, there was very 
marked atrophy in the dorsal interspaces and thenar and 
hypothenar eminences, significant reduction in the veteran's 
ability to spread his fingers, and weakened wrist flexion.  
The assessment was severe incomplete paralysis based upon 
examination and EMG results showing severe loss of nerve 
supply to the right FDI.

In a May 2007 letter received in June 2007, the veteran's 
wife stated that the veteran can no longer button or unbutton 
his shirts, cannot tie his shoes, cannot get through a meal 
without dropping a knife, fork or spoon (sometimes all three) 
and that, because he cannot use his right hand, he 
compensates with his left hand which has now become impaired.

The aforementioned evidence, to include the February 2004 and 
April 2008 VA examination reports, indicates that the 
veteran' has some, albeit not all, of the symptoms associated 
with complete paralysis of the ulnar nerve, to include very 
marked atrophy in the dorsal interspaces and the thenar and 
hypothenar eminences, significantly reduced ability to spread 
the fingers, only minimal adduction of the thumb, severe 
right ulnar neuropathy at the wrist, with mild additional 
component at the elbow, and underlying sensory axonal 
neuropathy.  The Board further finds that the veteran's and 
his wife's statements about marked functional limitation of 
his right hand are credible.  While the February 2004 VA 
examiner opined that much of the veteran's right hand 
symptoms are due to rheumatoid arthritis, neither he nor any 
other medical provider has clearly distinguished the symptoms 
attributable to the service-connected disability from those 
attributable to nonservice-connected rheumatoid arthritis, or 
indicate that it is actually medically possible to do so.  
Under these circumstances, the reasonable doubt doctrine 
mandates that all signs and symptoms be attributed to the 
veteran's service-connected condition.  Mittleider v. West, 
11 Vet. App. 181 (1998).  

As such, and with resolution of all reasonable doubt in the 
veteran's favor, the Board finds that the criteria for a 60 
percent rating for paralysis of the right ulnar nerve, under 
Diagnostic Code 8516, are met as of the date of the claim for 
increase.  

The Board also finds that evaluation of the disability under 
any other potentially applicable diagnostic code would not 
result in a rating greater than 60 percent.  While a 70 
percent rating is available under Diagnostic Code 5125 for 
loss of use of the right hand, the examination findings and 
lay statements provided in support of the claim do not 
demonstrate actual, or disability comparable to, loss of use 
of the right hand.  As indicated above, some of the criteria 
for the 60 percent rating for complete paralysis-to include 
loss of extension of the ring or little finger or the 
presence of a griffin claw deformity-are not even met, and 
the veteran is shown to have some-albeit, limited-use of 
the hand.  Hence, the criteria for the 70 percent rating for 
loss of use of the hand are not met.

The Board has also considered whether the veteran's 
associated warrants the assignment of separate, compensable 
rating pursuant to any of the diagnostic codes set forth at 
38 C.F.R. § 4.118 (2007).  See Esteban v. Brown, 6 Vet. App. 
529 (1994).  In this case, however, there is no basis for the 
assignment of any such rating.  In the February 2004 VA 
examination report, the examiner specifically noted that the 
scar was only an inch long and was not associated with any 
tenderness, disfigurement, ulceration, adherence, 
instability, tissue loss, keloid formation or limitation of 
motion.  These findings would not support the assignment of a 
separate compensable rating (see Diagnostic Codes 7801-7805).

For all the foregoing reasons, the Board finds that a 60 
percent but no higher rating for paralysis of the right ulnar 
nerve is warranted.  Because the 10 percent rating represents 
the greatest degree of impairment shown during the pertinent 
period,  there is no basis for staged rating of the 
disability, pursuant to Hart.  In reaching the decision to 
grant the 10 percent rating, the Board has applied the 
benefit-of-the-doubt-doctrine, but finds that the 
preponderance of the evidence against assignment of any 
higher rating.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

A 60 percent rating for paralysis of right ulnar nerve is 
granted, subject to the legal authority governing the payment 
of VA compensation. 



____________________________________________
JACQUELINE E.MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


